OPINION
By THE COURT
In the case of State ex Schroy v Wagner et, 127 Oh St, 174, it appears there was an action in mandamus by which it was sought to compel the Deputy State Supervisors of Elections of Summit County to place the name of a candidate for the office of Mayor of the City of Akron on the ballot. In that case the rule as to the power of the court with reference to action of such a board is stated in the following-language :
‘‘It may be conceded that elections belong to the political branch of the government and are not of judicial cognizance, but are matters for political regulation. However, if officials of the political department of the government are guilty of fraud, corruption or gross abuse of discretion, or if they misinterpret the provisions of the constitution, or of a statute or municipal charter, affecting the status of a candidate or of an elector, the six judges participating in this case are of the opinion that such a case becomes one of judicial cognizance.”
*336This court is of the unanimous opinion that the evidence shows no fraud, corruption nor abuse 'of discretion, nor any misinterpretation of the provisions of the Constitution or statutes of the State of Ohio, and that therefore the writ of mandamus must be denied and the petition dismissed.
Petition dismissed.
RICHARDS, WILLIAMS and LLOYD, JJ, concur.